Citation Nr: 1404573	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  06-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1970 to April 1972 and from June 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the VA Regional Office (RO) in Detroit, Michigan.  Due to the location of the Veteran's current residence, jurisdiction of the appeal is with the RO in St. Petersburg, Florida.  

The issue was most recently remanded in October 2013 so that a Board grant of service connection for right ear hearing loss could be implemented and the issue readjudicated in light of such grant.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is service-connected for residual fracture of the bilateral transverse process at L1, evaluated as 10 percent disabling; and right ear hearing loss, evaluated as zero percent or noncompensably disabling.  

2.  The Veteran completed four years of college and has not been gainfully employed since 1987 or 1988. 

3.  The Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience. 



CONCLUSION OF LAW

The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in February 2006 regarding the type of evidence necessary to establish his claim.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and Social Security Administration (SSA) records.  A pertinent VA examination with respect to his service-connected lumbar spine disability was obtained in July 2007.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disorder.  

As for the service-connected right ear hearing loss, the Veteran was scheduled for VA examinations in June 2011, April 2013 and November 2013.  Regarding the June 2011 examination, a report of contact with the Veteran's guardian dated in June 2011 shows that he failed to report because he ran away when being transported to the examination.  As for the April 2013 examination, the Veteran returned the examination notice in April 2013, with a notation that he was unable to make the trip to the VA Medical Center (VAMC); he did not explain why he was unable to make the trip.  In this regard, it appears that the Veteran has relocated several times during this appeal.  In March 2013, he indicated that his current address was in Michigan; the April 2013 examination was scheduled in Pensacola, Florida.  However, the Veteran clearly received the examination notice, mailed to him at a Florida address.  Moreover, the Veteran submitted his response from a Florida zip code, mailed only ten days prior to the scheduled examination.  The Veteran did not provide any reason for his failure to report for the November 2013 VA examination.  Although a treatment record dated in October 2013 shows that the Veteran was reportedly in a hospital in Panama City, Florida, the Veteran did not provide any notice as to whether he was discharged by the date of the examination nor did he request that such examination be rescheduled if he was still hospitalized.  As such, the Board concludes that the Veteran has not presented good cause for his failure to report for these examinations.  VA has discharged its duty to provide the Veteran with an examination.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

The Veteran contends that he is unemployable due to his service-connected lumbar spine and right ear hearing loss disabilities.  In addition to his service-connected disabilities, his statements throughout this appeal have indicated unemployability due to nonservice-connected psychiatric disorders.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2013) (age may not be a factor in evaluating service-connected disability or unemployability) & Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for residual fracture of the bilateral transverse process at L1, evaluated as 10 percent disabling; and right ear hearing loss, evaluated as zero percent or noncompensably disabling.  As such, the Veteran does not meet the criteria for consideration for entitlement to TDIU on a schedular basis because he is not rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent.  

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

Regarding the Veteran's employment, an October 1995 SSA decision shows that he receives disability benefits for paranoid schizophrenia.  His SSA records show that he reported employment as a supply clerk and telephone operator.  The Veteran's records since he filed his claim show that he has not worked at all during his appeal.  In his July 2006 application form, he reported that he last worked in 1987.  An employment resignation form dated in March 1988 suggests that the Veteran stopped working in February 1988.  Regarding his education, the Veteran reported completing four years of college in his application form.  An October 2001 record shows that the Veteran reportedly had five college degrees; however, an October 2004 record shows that the Veteran appeared delusional in reports of having worked toward various degrees.  It is unclear how much education the Veteran actually obtained.    

As for the effect of the Veteran's service-connected disabilities on his employment, he was afforded a VA examination for his lumbar spine disability in July 2007.  After examining the Veteran, the examiner opined that there was no functional impairment of daily occupational activities due to the Veteran's condition.  None of the Veteran's treatment records show that his lumbar spine disability renders him unemployable.  As for the Veteran's right ear hearing loss, he has been scheduled for three examinations; but as already discussed above, he failed to report for all three.  While treatment records show treatment for his hearing loss, they do not include opinions regarding the effect such disability has on the Veteran's employability.  The Veteran's statements during this appeal do not indicate that his right ear hearing loss renders him unemployable.

The pertinent medical evidence of record shows that the Veteran has been diagnosed with various psychiatric disorders, including bipolar disorder and schizophrenia.  He has been hospitalized on several occasions for his psychiatric disorders.  In the August 2006 rating decision on appeal, the RO granted a nonservice-connected pension due to the Veteran being unemployable as a result of his schizophrenia.  For nonservice-connected pension purposes, the Veteran's schizophrenia has been evaluated as 100 percent disabling.

Based on a review of the evidence, the Board concludes that entitlement to a TDIU is not warranted.  While the evidence clearly shows that the Veteran is unemployable, it shows that such unemployability is due to psychiatric disorders.  As noted above, the Veteran receives SSA benefits due to being disabled from schizophrenia.  Although the Board is not bound by SSA determinations, the fact that he receives disability benefits for schizophrenia, in addition to the Veteran receiving a nonservice-connected pension due to his schizophrenia, leads the Board to conclude that the Veteran is unemployable due to a psychiatric disorder.  

The Veteran's treatment records and spine examination fail to show that his lumbar spine and hearing loss disabilities, when considering his employment and education background, render him incapable of performing the physical and mental acts required by employment.  As the July 2007 spine examiner opined that there no functional impairment of daily occupational activities, the evidence fails to show that the Veteran's lumbar spine disability renders him unemployable.  As for his right ear hearing loss, no treatment records contain any opinion indicating that such disability renders him unemployable and the Veteran failed to report to three separate examinations.  No medical professional has provided any opinion indicating that the Veteran's service-connected disabilities, which combine to only 10 percent disabling, render him unemployable.  

At no time during this appeal has the Veteran demonstrated that he is unable to engage in substantially gainful employment due solely to his service-connected lumbar spine and right ear hearing loss disabilities.  Although the Veteran's service-connected disabilities may cause interference to some extent with his employability, such interference is contemplated in the schedular ratings currently assigned to the lumbar spine and right ear hearing loss disabilities, and the evidence of record does not demonstrate that his service-connected disabilities alone result in unemployability.  While he has not been employed for over two decades, a review of the evidence shows that the Veteran's schizophrenia renders him unemployable as discussed above.  In determining whether the criteria for the award of a TDIU have been met, the inability to work due to nonservice-connected disabilities cannot be considered.  38 C.F.R. §§ 4.14, 4.19.  Thus, while the Veteran is indeed unemployable, the evidence fails to show that his service-connected lumbar spine and right ear hearing loss disabilities alone preclude substantially gainful employment. 

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational and employment background.  Accordingly, the Board concludes that the criteria for a TDIU are not met and referral for extraschedular consideration is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013). 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


